Title: To Thomas Jefferson from William Dunlap, 21 February 1806
From: Dunlap, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Semmes’ Hotel. City of WashingtonFeby 21st. 1806
                        
                        Though reluctant to add to the number of solicitations which your high station and character subject you to I
                            cannot but submit to your consideration the enclosed proposals, in the hope that my work may enjoy that patronage from the
                            Father of his Country which it shall be my endeavour to make it merit.
                  With sentiments of the most profound esteem
                            & respect Your excellency’s obedt Servt.
                        
                            Wm. Dunlap
                     
                        
                    